     KINGSLEY & KINGSLEY, APC
 1   ERIC B. KINGSLEY, Esq., Cal. Bar No. 185123
     eric@kingsleykingsley.com
 2   DAVID KELEDJIAN, Esq., Cal. Bar No. 309135
 3
     davidk@kingsleykingsley.com
     16133 Ventura Blvd., Suite 1200                             JS-6
     Encino, CA 91436
 4   Telephone: (818) 990-8300
     Fax: (818) 990-2903
 5
     Attorneys for Plaintiff and the Proposed Classes
 6
     CURLEY, HURTGEN & JOHNSURD LLP
 7   KATHERINE HUIBONHOA, Esq., Cal Bar No. 207648
     khuibonhoa@chjllp.com
 8   STEPHEN YANG, Esq., Cal Bar No. 142474
     syang@chjllp.com
 9   4400 Bohannon Drive, Suite 230
     Menlo Park, CA 94025
10   Telephone: (650) 600-5300
     Fax: (650) 323-1002
11
     Attorneys for Defendants KAG MERCHANT GAS GROUP, LLC DBA
12   CRYOGENIC TRANSPORTATION (erroneously named as CRYOGENIC
     TRANSPORTATION LLC) and THE KENAN ADVANTAGE GROUP, INC.
13

14                       UNITED STATES DISTRICT COURT
15
                       CENTRAL DISTRICT OF CALIFORNIA
16

17
     JOSEPH FORREST, an individual, on            CASE NO.: 5:19-cv-00911-JVS-SHK
18   behalf of himself and others similarly
     situated
19                                                Class Action
                     PLAINTIFF,
20
            v.                                    ORDER ON STIPULATION TO
21                                                REMAND REMOVED ACTION
     CRYOGENIC TRANSPORTATION
22   LLC; THE KENAN ADVANTAGE
     GROUP, INC.; and DOES 1 thru 50,
23   inclusive,
24                   DEFENDANTS.
25

26

27

28

                                              1
                          STIPULATION TO REMAND OF REMOVED ACTION
 1                                        ORDER
 2         The Parties to the above-referenced action filed a Stipulation to Remand
 3   Removed Action. The Court having reviewed that stipulation and good cause
 4   appearing, orders as follows:
 5         1. The Parties’ stipulation is approved;
 6         2. Central District of California Case 5:19-cv-00911-JVS-SHK, entitled
 7            Joseph Forrest v. Cryogenic Transportation, LLC, et al., is hereby
 8            remanded to Riverside County Superior Court
 9         3. All pending case management dates and deadlines are vacated.
10
     IT IS SO ORDERED.
11

12

13

14
     DATED: June 20, 2019                         _______________________________
15                                                UNITED STATES DISTRICT
16                                                COURT JUDGE JAMES V SELNA

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
                           STIPULATION TO REMAND OF REMOVED ACTION
